1    MARGO A. RAISON, COUNTY COUNSEL
     By: Marshall Scott Fontes (SBN 139567)
2    Kathleen Rivera, Deputy (SBN 211606)
3    Kern County Administrative Center
     1115 Truxtun Avenue, Fourth Floor
4    Bakersfield, CA 93301
     Telephone 661-868-3800
5    Fax 661-868-3805
6
     Attorneys for Defendant County of Kern
7
8
                              UNITED STATES DISTRICT COURT
9
                              EASTERN DISTRICT OF CALIFORNIA
10
     KIM ADAMS, an individual,         )        Case No.: 1:17-CV-00464-JLT
11
                                       )
12                     Plaintiffs,     )        STIPULATION FOR MENTAL/PHYSICAL
     v.                                )        EXAMINATION; PROPOSED ORDER
13                                     )        (Doc. 41)
     COUNTY OF KERN; KERN COUNTY       )
14
     PROBATION DEPARTMENT; DAVID M. )
15   KUGE, an individual; REYES        )
     SOBERON, JR., and individual; and )
16   DOES 1 through 50, inclusive,     )
17                       Defendants.   )
                                       )
18
19         IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES through their
20   respective counsel, pursuant to Rules 29 and 35 of the Federal Rules of Civil
21   Procedure as follows:
22         1.     Date and Place: Plaintiff, Kim Adams, will produce herself for a mental
23   examination at the request of Defendant County of Kern as follows:
24         (a)    Date:         October 30, 2019
25         (b)    Time:         9:00 a.m.
26         (c)    Location:     Bakersfield Marriott at the Convention Center
                                Board Room
27                              801 Truxtun Avenue
28                              Bakersfield, CA 93301
     ///
                                                       1
     __________________________________________________________________________________
     Stipulation for Mental Examination; Proposed Order
1           (d)    Examiner:     Plaintiff shall be examined by Dr. Charles H. Hinkin, Ph.D.,
2    ABPP, board certified in Clinical Neuropsychology.
3           2.     Manner, Conditions, Scope and Nature of the Examination: Plaintiff will be
4    seen at the location set forth above by the examining neuropsychologist, who will
5    conduct an examination consisting of: (1) a clinical interview; (2) taking a comprehensive
6    psychiatric history; (3) conducting neuropsychological tests and (4) administering a
7    mental status examination. The duration of the mental examination shall be no more
8    than seven (7) hours exclusive of breaks. Dr. Hinkin will meet with and interview plaintiff
9    in an office or conference room setting. The interview will consist of Dr. Hinkin asking
10   questions and plaintiff providing answers. Dr. Hinkin will take a psychiatric and medical
11   history as well as a childhood/developmental history and social/occupational history from
12   plaintiff, will discuss her social functioning, parental functioning, family psychiatric
13   history, current psychological/social/occupational functioning and will also discuss past
14   experiences which may have contributed to her current mental status and will ask
15   specific questions regarding plaintiff’s mental function.
16          (a)    Defendant will provide the examining psychologist in advance with copies
17                 of all medical records produced to date, and with a transcript of Plaintiff’s
18                 deposition.
19          (b)    The examining neuropsychologist will thoroughly review these medical
20                 records and Plaintiff’s deposition transcript before the October 30, 2019
21                 mental examination.
22          (c)    The Plaintiff may record the history gathering portion of the exam and
23                 provide this to her counsel.
24          (d)    When gathering any history, the examining neuropsychologist shall
25                 specifically identify that he is performing a supplemental clinical interview.
26                 While conducting the interview the examining neuropsychologist will make
27                 a concerted effort to not simply duplicate the existing medical records.
28                 However, it needs be recognized that, while overlap exists, an interview


                                                       2
     __________________________________________________________________________________
     Stipulation for Mental Examination; Proposed Order
1                 conducted as part of a forensic evaluation differs from that conducted in a
2                 purely clinical setting. Similarly, even though the general topic of inquiry
3                 may be the same, questions posed by an attorney during a deposition are
4                 designed to elicit different information than that obtained during a
5                 psychodiagnostic interview.
6          (e)    When gathering any history, the examining neuropsychologist shall
7                 attempt when possible to identify generally which topic he is taking a history
8                 of, i.e. “I am now asking questions on the topic of psychiatric history,” “I am
9                 now asking childhood/developmental history,” using this or substantially
10                similar language.
11         If Plaintiff desires, the examining neuropsychologist will record, by audiotape
12   pursuant to CCP §2032.530, the entire examination including testing. Such audio tape
13   of the testing portion of the exam will be directly provided to a neuropsychologist of
14   Plaintiff’s counsel’s choosing upon request.
15         3.     Good cause exists for this examination.
16         4.     The costs of this examination, including the fees of the examiner(s), will be
17   borne by the County of Kern.
18         5.     If Plaintiff requests a copy of the examination report, County of Kern will
19   supply a truly conformed copy of the report and all other reports of the same condition
20   authored by anyone, without any further demand on the availability of such report(s).
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28


                                                       3
     __________________________________________________________________________________
     Stipulation for Mental Examination; Proposed Order
1            6.     The court may issue an order upon the filing of this stipulation without
2    notice or hearing.
3
4    Dated: August 28, 2019            GERAGOS & GERAGOS
5
6                                      By: /s/ Noah Geldberg as authorized on 08/28/19
                                            Noah Geldberg, Esq.
7                                           Attorney for Plaintiff
                                            Kim Adams
8
9
     Dated: August 28, 2019            MARGO A. RAISON, COUNTY COUNSEL
10
                                       By: /s/ Kathleen S. Rivera
11
                                            Marshall S. Fontes, Deputy
12                                          Kathleen Rivera, Deputy
                                            Attorneys for Defendant County of Kern,
13                                          County of Kern Probation Dept. and David M.
                                            Kuge
14
15
     Dated: August 28, 2019            WEAKLEY & ARENDT
16
17
                                       By: /s/ Brande Gustafson as authorized on 08/28/19
18                                            James Weakley, Esq.
                                              Brande Gustafson, Esq.
19                                            Attorney for Defendant
20                                            Soberon Reyes, Jr.

21
22
23
24
25
26
27
28   #24I9778.DOC



                                                       4
     __________________________________________________________________________________
     Stipulation for Mental Examination; Proposed Order
1                                                ORDER
2           The parties, through counsel, have submitted a stipulation for the plaintiff in this
3    case. Good cause appearing, the Court ORDERS the mental examination of the plaintiff
4    as set forth in the attached stipulation.
5
6    IT IS SO ORDERED.
7
        Dated:    August 29, 2019                         /s/ Jennifer L. Thurston
8                                                   UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       5
     __________________________________________________________________________________
     Stipulation for Mental Examination; Proposed Order
